Citation Nr: 0716936	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, characterized as displacement of cervical 
intervertebral disc.  

2.  Entitlement to service connection for lumbar spine 
disability, characterized as lumbar strain. 

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for bilateral hip 
disability. 

5.  Entitlement to service connection for bilateral foot 
disability. 

6.  Entitlement to service connection for sinus disability. 

7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for tinnitus. 

9.  Entitlement to service connection for headaches. 

10.  Entitlement to service connection for defective vision 
characterized as refractive error. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
September 1991 with reserve duty from October 1991 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran testified before a Decision Review 
Officer (DRO) at the RO in October 2005, and before the 
undersigned Veterans Law Judge at the RO in February 2007.

The issues of entitlement to service connection for bilateral 
foot disability and sinus disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A chronic lumbar spine disability was not present in 
service and is not otherwise related to his period of active 
duty.  

2.  A chronic cervical spine disability was not present in 
service and is not otherwise related to his period of active 
duty.  

3.  A chronic knee disability was not present in service and 
is not otherwise related to his period of active duty.  

4.  A chronic hip disability was not present in service and 
is not otherwise related to his period of active duty.  

5.  A chronic hearing loss disability was not present in 
service and is not otherwise related to his period of active 
duty.  

6.  Tinnitus was not present in service and is not otherwise 
related to his period of active duty.  

7.  A chronic headache disability was not present in service 
and is not otherwise related to his period of active duty.  

7.  A chronic headache disability was not present in service 
and is not otherwise related to his period of active duty.  

8.  In the transcript of the veteran's October 2005 Decision 
Review Officer hearing, he indicates his intention to 
withdraw his appeal for the claim of service connection for 
defective visual acuity; as a result, there is no question of 
fact or law remaining before the Board regarding that matter.

CONCLUSIONS OF LAW

1.  A chronic cervical spine disability, including 
displacement of cervical intervertebral disc, was neither 
incurred in nor aggravated by active duty military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).

2.  A chronic lumbar spine disability, including lumbar 
strain, was neither incurred in nor aggravated by active duty 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  Bilateral knee disability was neither incurred in nor 
aggravated by active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

4.  Bilateral hip disability was neither incurred in nor 
aggravated by active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

5.  Bilateral hearing loss was neither incurred in nor 
aggravated by active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).

6.  Tinnitus was neither incurred in nor aggravated by active 
duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

7.  Headaches were neither incurred in nor aggravated by 
active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).

8.  The veteran has withdrawn his appeal seeking service 
connection for defective vision and the Board has no further 
jurisdiction of that matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in December 2002 and January 2005 
letters.  Collectively, these letters informed the veteran to 
send any pertinent evidence in his possession, informed him 
of the evidence required to substantiate the claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains transcripts from 
the two hearings, service medical records, reserve medical 
records, VA clinical records, private medical records, 
service records, including the veteran's Form DD 214, and 
statements from the veteran in support of his claims.  The 
Board finds that VA has satisfied its duty to notify and to 
assist.  All obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  In addition, as discussed below, there is 
nothing in the claims file which would tend to establish that 
the veteran's current cervical spine disability, lumbar spine 
disability, or bilateral hearing loss is related to in-
service pathology or symptomatology.  Further, there is no 
competent medical evidence establishing that the veteran has 
a current diagnosis involving his knees, hips, or claim of 
headaches.  Thus, an examination is not necessary.  See 
38 C.F.R. § 3.159(c)(4); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claims, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Cervical Spine and Lumbar Spine Disabilities

The veteran contends that his chronic cervical spine and 
lumbar spine disabilities began during his period of active 
duty.

Service medical records indicate complaints of back ache 
without trauma in August 1985.  The following month, he 
complained of generalized aching, including low back pain 
that was related to tonsillitis.  No back disability was 
noted in service.  A September 1990 service examination and 
an October 1991 Report of Medical Examination for purposes of 
enlistment into the Reserves noted no abnormal clinical 
findings related to the neck or spine.  A June 1993 VA 
treatment record noted complaints of back pain for two weeks.  
Evaluation noted reduced range of motion secondary to muscle 
spasm.  The diagnosis was back strain/spasm.  No follow-up 
treatment was noted. 

In a June 2000 Report of Medical Examination for reserve 
duty, the examiner noted normal clinical evaluation of neck, 
upper extremities, and spine.  No cervical spine or lumbar 
spine disabilities were noted on evaluation.  In fact, the 
veteran stated that his health was "outstanding" in the 
June 2000 Report of Medical History.   

The record shows that the veteran injured his neck and back 
in November 2000.  According to an orthopedic evaluation 
performed in February 2001, the veteran complained of a 
chronic neck, upper back, and lower back pain since a 
November 2000 work-related injury when he was moving cases 
from storage.  Evaluation revealed a diagnosis of 
displacement of cervical intervertebral disc without 
myelopathy, brachial neuritis or radiculitis, and 
displacement of lumbar intervertebral disc without 
myelopathy.  In a June 2002 letter from the USAF Physical 
Evaluation Board, the veteran was found unfit to perform his 
reserve duties due to chronic neck pain.  

VA treatment records dated in July 2002, December 2002, and 
February 2003 continue to show complaints of neck and lumbar 
spine pain.  The December 2002 entry specifically diagnosed 
history of back injury secondary to lifting, which was 
aggravated four days earlier by doing yard work and more 
lifting.  X-ray report of the lumbar spine dated in December 
2003 noted scoliosis, but no other diagnosis.  

Upon review, the veteran's backache episode during active 
duty resolved without residual disability prior to his 
separation from service.  In fact, the second complaint of 
low back pain was associated with his tonsillitis.  The first 
diagnosis of a lumbar spine problem was noted in 1993, and 
the current chronic cervical spine and lumbar spine 
disabilities were first noted after the veteran's work-
related injury dated in November 2000.  In fact, the veteran 
indicated that his health was "outstanding" only six months 
earlier.  The Board has considered the statements of the 
veteran to the effect that he has chronic cervical spine and 
lumbar spine disabilities that began during active service.  
However, the veteran's lay testimony alone, even if were not 
contradicted by the other evidence of record, is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
cervical spine or lumbar spine disabilities.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Since the weight of the 
evidence for and against the claims is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Bilateral Knee and Hip Disabilities

The veteran contends that he has bilateral knee and hip 
disabilities that are related to his active service.  The 
veteran testified in February 2007 that he did not seek 
treatment for knee or hip problems, other than for receiving 
pain medications. 

Service medical records show treatment for mild tendonitis of 
the right knee in August 1985 clinical record.  However, no 
follow-up treatment is of record.  Moreover, the September 
1990 inservice and October 1991 Report of Medical Examination 
for enlistment into the reserves did not indicate any knee 
abnormalities on evaluation.  Service medical records were 
silent for hip problems.  

The record also does not show that the veteran has a current 
bilateral knee or hip disability.  VA clinical records and 
the private medical records do not show a diagnosis or 
treatment for the knees or hips.  

While the veteran received treatment for a tendonitis of the 
knee in service, there is no competent medical evidence of 
record demonstrating that the veteran has chronic bilateral 
knee disability.  Several inservice and post service 
examinations revealed normal musculoskeletal examinations, 
with no suggestion of hip or knee pathology.  There is also 
no evidence of treatment for hip problems in service or that 
the veteran has a current bilateral hip disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability).  

The Board has considered the statements of the veteran to the 
effect that he has problems with his knees and hips that 
originated during service.  However, the veteran's lay 
testimony alone, even if were not contradicted by the medical 
evidence of record, is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu, supra.  

Based upon the above, the Board finds that the preponderance 
of the evidence is against a finding of service connection 
for bilateral knee and bilateral hip disabilities.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Since the weight 
of the evidence for and against the claims is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see Gilbert, supra.

Bilateral Hearing Loss & Tinnitus

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

Upon review, audiological evaluation performed by VA in 
November 2003 demonstrates that the veteran has current mild 
to moderate sensorinueral hearing loss, thereby satisfying 
the first element of his service connection claim. 38 C.F.R. 
§ 3.385.  

Enlistment examination dated in June 1982 noted left ear wax 
problems.  Audiometric testing indicated unilateral hearing 
loss of the left ear; however, this finding appears to be an 
aberration as audiometric testing during service in 1985, 
1986, 1987, and 1990 did not demonstrate the presence of 
hearing loss by VA standards.  Service medical records are 
also negative for a diagnosis of hearing loss in either ear.

There is no evidence of sensorineural hearing loss within one 
year of the veteran's discharge from service.  A July 1995 
audiological evaluation noted normal hearing. 38 C.F.R. 
§§ 3.307, 3.309.  Service medical records consistently showed 
normal hearing on evaluation and the first post- service 
evidence of bilateral hearing loss for VA purposes is dated 
in 2003, more than 11 years following the veteran's discharge 
from active service.  As there are a number of years between 
the onset of hearing loss and active service, the Board also 
finds that the preponderance of the evidence is against a 
finding that the veteran's current hearing loss is related to 
active service.  

The record also does not include a current diagnosis of 
tinnitus.  Service medical records and reserve records do not 
show complaints of or treatment for tinnitus.  The November 
2003 VA audiological evaluation report noted complaints of 
tinnitus.  However, no diagnosis was given.  Without a 
current disability, service connection must be denied.  See 
Brammer, supra.    

The Board acknowledges the veteran's own statements to the 
effect that his hearing loss and tinnitus are related to 
noise exposure in service, however, the evidence of record 
does not indicate that he possesses medical expertise, and he 
is not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation. See 
Espiritu, supra.  

Thus, while there is a current diagnosis of hearing loss, the 
preponderance of the evidence is against a finding that such 
disability is related to service.  Furthermore, there is no 
diagnosis of tinnitus and therefore, the preponderance of the 
evidence is against this claim.  Accordingly, the claims must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see 
Gilbert, supra.

Headaches

Service medical records note complaints of head congestion 
dated in October 1986 and February 1987 that were related to 
treatment for allergic rhinitis.  A complaint of headaches is 
indicated in a September 1985 clinical evaluation.  The 
examiner stated that sinusitis or viral syndrome needed to be 
ruled out.  No diagnosis of headaches is noted and it appears 
that they were associated with acute sinus problems during 
active duty.  Reports of Medical Examinations dated in 
September 1990 and October 1991 fail to reveal any 
neurological abnormality or complaints or findings of 
headaches.  

Post-service medical records do not show a diagnosis of 
headaches.  VA clinical records, specifically an October 2004 
physical evaluation report, note a diagnosis of sinusitis; 
however, no diagnosis of headaches.  In sum, there is no 
evidence of any current diagnosis of headaches.  Without a 
current disability, service connection must be denied.  See 
Brammer, supra.    

Based upon the above, the preponderance of the evidence is 
against this claim.  Thus, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see Gilbert, supra.

Defective Vision, including Refractive Error

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.

At his Decision Review Officer hearing in October 2005, the 
veteran withdrew his appeal for the claim of service 
connection for defective vision, characterized as refractive 
error.  His withdrawal was reduced to writing in the form of 
the hearing transcript.  As a result, there is no allegation 
of error of fact or law for appellate consideration regarding 
that claim.  Accordingly, the Board does not have 
jurisdiction to consider an appeal in this matter, and the 
appeal for the claim of service connection for defective 
vision, characterized as refractive error must be dismissed. 


ORDER

Service connection for displacement of cervical 
intervertebral disc is denied. 

 Service connection for lumbar strain is denied. 

Service connection for bilateral knee disability is denied.

Service connection for bilateral hip disability is denied. 

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied. 

Service connection for headaches is denied. 

The appeal seeking service connection for defective vision, 
characterized as refractive error is dismissed.


REMAND

The October 1991 Report of Medical Examination revealed mild 
pes planus and mild hammer toes, asymptomatic.  This 
evaluation was performed less than two months following 
separation from active service.  The record does not show any 
evaluations of the feet performed recently.  It is unclear 
what current bilateral foot disability the veteran has and 
whether it is otherwise related to service.   

An examination is also required to determine whether the 
veteran's sinusitis is related to service.  The current 
medical evidence demonstrates a diagnosis of sinusitis.  
Service medical records also note complaints of head 
congestion and headaches.  A diagnosis of allergic rhinitis 
was given in October 1986 and February 1987, and sinusitis 
was referenced in a September 1985 report as a possible 
diagnosis.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule VA examinations 
and review of the record to determine the 
nature and etiology of his current 
bilateral foot disability and sinusitis.  
The claims folder and this REMAND should 
be made available to the physicians for 
review in conjunction with the 
examinations.  

With regard to the bilateral foot 
disability, the physician should evaluate 
the veteran and state the current nature 
of the veteran's bilateral foot problems, 
if any.  The physician should also review 
the claims folder; specifically the 
clinical findings noted on the October 
1991 Report of Medical Examination.  For 
each foot disability found, the physician 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to the 
veteran's period of active military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

With regard to the sinusitis, the 
physician should review the claims 
folder, particularly treatment records 
from 1985 and 1986 in service and current 
VA treatment records.  Based upon a 
review of the claims folder and 
evaluation of the veteran, the physician 
should then indicate whether the veteran 
has sinusitis.  If sinusitis is found, 
the physician should provide an opinion 
as to whether there is a 50 percent 
probability or greater that it is related 
to the veteran's period of active 
military service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should address the 
veteran's assertion of continuity of 
symptomatology (38 C.F.R. §§ 3.303, 3.304 
(2006).  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


